 1

 2                                    UNITED STATES DISTRICT COURT
 3                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5    WILLIAM DEAN EGGE,                                    No. 2:19-cv-1884 JAM DB P
 6                          Petitioner,
 7               v.                                         ORDER
 8    CAL. DEPT. CORRS. & REHAB., et al.,
 9                          Respondents.
10

11              Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of mandamus.

12   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

13   and Local Rule 302.

14              On September 23, 2019, the magistrate judge filed findings and recommendations herein

15   which were served on petitioner and which contained notice to petitioner that any objections to

16   the findings and recommendations were to be filed within fourteen days. Petitioner has not filed

17   objections to the findings and recommendations.

18              The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21              1. The findings and recommendations filed September 23, 2019 (ECF No. 4) are adopted

22   in full;

23              2. This action is dismissed for lack of jurisdiction.

24
     DATED: November 14, 2019
25
                                                       /s/ John A. Mendez____________              _____
26

27                                                     UNITED STATES DISTRICT COURT JUDGE

28
                                                           1
